Citation Nr: 1645257	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy.

2.  Entitlement to service connection for neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from January 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran had a hearing before a Decision Review Officer.  A transcript of that hearing is associated with the claims file.

This matter was previously before the Board in April 2015.  At that time, the Board determined that the February 2009 rating decision should be considered to be the one on appeal, under 38 C.F.R. § 3.156(b).  The Board remanded the above claims, as well as, a claim for service connection for residuals of skin cancer, for additional development.

In an August 2016 rating decision, the RO granted service connection for residuals of skin cancer.  As such, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2015 Board remand, one of the Board's requests was to have the RO obtain the most recent records of VA treatment as may concern the claimed disabilities.  These would have been dated since September 2012.  In the August 2016 supplemental statement of the case, the AOJ indicated that it had reviewed treatment reports from the North Texas Health Care System, from June 1996 through August 2016.  However, no such records have been uploaded to the Veteran's claims file, nor was an explanation provided for not associating these records with the file.  As such, it is not clear if the Board has all the relevant records before it as had been requested in its prior remand.  Therefore, this matter must be remanded to obtain such records, or to have an explanation provided as to why there have been no additional records of VA treatment associated with the file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any relevant VA treatment records relating to the Veteran, from September 2012 to the present, and associate them with the claims file.  If there are no additional relevant records of VA treatment, that conclusion should be explained and documented.  

2.  After the above development has been accomplished, perform any additional development deemed warranted, to possibly include obtain an addendum medical opinion to consider such evidence if it is pertinent.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




